DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claims 5 reads "where the tube is extruded onto the at least one electrical lead to form the at least one electrical lead embedded inside the wall" and therefore relates to a manufacturing method step. However, claim 5 is dependent on claim 1 which is an apparatus claim. The system claimed in claim 5 should be defined in terms of apparatus features and not by the steps of a method or process.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wrublewski (US6193715 B1).
Regarding claim 11, Wrublewski teaches a medical device comprising: a polymeric (Col 5, lines 49-51 and 64-65) sheath (204); and at least one electrode (153) disposed in a member (152) separate from the polymeric sheath 
Regarding claim 12, Wrublewski as discussed in claim 11 discloses all the limitations of the medical device of claim 11, Wrublewski further teaches wherein the polymeric sheath (204) comprises at least one electrical leads (208) (Fig 4, Cross section of sheath 204 shows that it is composed of polymeric materials, substrate (212) and insulative layer (210) and it comprises of conductive layer (208)).
Claims 13 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chitre (US7174220 B1).
Regarding claim 13, Chitre teaches a method of manufacturing a sheath comprising: extruding a tube (50) of polymeric material (60); embedding at least one electrode (52) in a wall of the tube as the tube is being extruded (Fig. 5, Col. 5, line 40-45: "The lead system (50) includes a pair of conductors (52, 54,) braided together and extending between proximal and distal ends (56, 58), respectively, and co-extruded with flexible resilient insulation material (60), preferably silicone or polyurethane or a combination of those materials"); and exposing opposite ends (56 and 58) of the at least one electrode (52) to allow the opposite ends to be electrically connected to different members (Fig. 5, The ends at (56) and (58) are exposed and they can be connected to different members).

In another embodiment, Chitre teaches where the embedding of the at least one electrode in the wall of the tube as the tube is being extruded (Col 6, lines 6-10) comprise embedding a single electrode (52A) along a length of the wall (60B) (See Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over West (US005364395A) in view of Wrublewski (US6193715 B1). 
Regarding claim 1, West teaches a sheath comprising: an elongated hollow tube (206, Fig. 18) having a wall (Wall, Fig. 18 below) (As shown in cross section in Fig. 18, Sleeve (206) is hollow elongated tube with a wall), and at least one electrical lead (220) embedded inside the wall (Wall, Fig 18 

[AltContent: arrow][AltContent: textbox (Wall)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In another embodiment, West teaches wherein the at least one electrical lead (140) is configured to be connected with a respective electrode (106) disposed in a member located inside the sheath (108) and extending from a distal end (96) of the sheath (108) (Fig. 9, Col 11, lines 32-43).
Yet in another embodiment, West teaches wherein the at least one electrical lead (92) is configured to be connected (217) with a respective electrode (214) disposed in a member located inside the sheath (206) and extending from a distal end (210) of the sheath (206) (Fig. 17, Col 14, lines 40-51).
West does not teach an elongated hollow tube having a wall comprised of polymeric material. However, Wrublewski teaches an elongated hollow tube (204, Fig. 1 and Fig. 4) having a wall ((210) and (212) in Fig. 4) comprised of polymeric material (Col 5, lines 49-51 and 64-65, lists substrate (212) material as polymers and insulative layer (210) material as polyester).
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to have polymeric insulative layer as taught by Wrublewski with West’s sheath to 
Regarding claim 2, West and Wrublewski as discussed in claim 1 discloses all the limitations of the sheath as in claim 1, West further teaches where the at least one electrical lead comprises a single electrical lead (220) along a length (Col 14, lines 60-63) of the tube (206) (Col 14, lines 60-63 states electrical pathway (220) is electrically coupled at both ends of the sleeve (206) so electrical pathway has to run along the length of the sleeve).
Regarding claim 6, West and Wrublewski as discussed in claim 1 discloses all the limitations of the sheath as in claim 1, West further teaches where opposite ends of the at least one electrical lead (220) are exposed at opposite ends (at electrical connection to (214) and (118)) of the tube (206). (Col 14, lines 60-63 states electrical pathway (220) is electrically coupled at both ends of the sleeve (206) and so both ends are exposed). 
Regarding claim 7, West and Wrublewski as discussed in claim 1 discloses all the limitations of the sheath as in claim 1, West further teaches an apparatus comprising the sheath as in claim 1 and further comprising the member ((154) and (156)) mechanically connected to a distal end (94) of the tube (92), where the member comprises an electrically conductive member (154) which is electrically connected to a distal end of the at least one electrical lead (92) (Fig. 13 shows mechanically resistive material (156) and an electrical pathway (154) making mechanical contact with the conductive probe (92)).
Regarding claim 8, West and Wrublewski as discussed in claim 7 discloses all the limitations of the sheath as in claim 7. West does not teach where further comprising an electrically insulating member located over a connection of the electrically conductive member to the distal end of the at least one electrical lead. However, Wrublewski teaches where further comprising an electrically insulating member (202b) located over a connection of the electrically conductive member (205b) to the 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to have insulating member as taught by Wrublewski on West’s sheath as in claim 7 to have insulating member located over a connection of the electrically conductive member for the purpose of providing mechanical stability to the connection (Col 4, lines 23-45).
Regarding claim 9, West and Wrublewski as discussed in claim 7 discloses all the limitations of the sheath as in claim 7, West does not teach where the electrically conductive member comprises a portion of a bipolar trace for bipolar coagulation. However, Wrublewski further teaches where the electrically conductive member (205b) comprises a portion of a bipolar trace for bipolar coagulation (Col 4, lines 43-46 states that (205b) is part of bipolar signal path through (223), (205b) and ((208) which is conductive portion of (204)). 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to have conductive member as taught by Wrublewski on West’s sheath as in claim 7 to have a conductive member be part of bipolar trace for the purpose of providing electrical path for bipolar coagulation (Col 46, lines 10-24).
Regarding claim 10, West and Wrublewski as discussed in claim 9 discloses all the limitations of the sheath as in claim 9. West does not teach where the member is a debrider outer blade and is configured to have a distal end of a debrider inner blade, extending through the sheath, located therein, However, Wrublewski further teaches where the member is a debrider outer blade (152) and is configured to have a distal end of a debrider inner blade (153), extending through the sheath (204), located therein. (Fig. 7 and Fig. 8 shows such configuration where inner and outer cannula (debrider blades) are extend through sheath body (204)).
.

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over West (US005364395A) in view of Wrublewski (US6193715 B1) and Chitre (US7174220 B1).
Regarding claim 3, West and Wrublewski as discussed in claim 1 discloses all the limitations of the sheath as in claim 1. West does not teach where the at least one electrical lead comprises two of the electrical leads extending along a length of the tube. However, Chitre teaches where the at least one electrical lead comprises two of the electrical leads (52 and 54) extending along a length of the tube (50) (Fig. 5. Conductors (52) and (54)).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to have two electrical leads as taught by Chitre on West and Wrublewski’s sheath as in claim 1 to have two electrical lead along the length of the tube for the purpose of having two electrical connections for bipolar connection (Col 2, lines 4-12). Using two electrical lead is an obvious design choice for the skilled person in the art.
Regarding claim 5, West and Wrublewski as discussed in claim 1 discloses all the limitations of the sheath as in claim 1, but does not teach where the tube is extruded onto the at least one electrical lead to from the at least one electrical lead embedded inside the wall. However, Chitre teaches where the tube is extruded (Col 5, lines 40-43) onto the at least one electrical lead (52) to from the at least one electrical lead embedded inside the wall (60). (Fig. 5, Col 5, lines 40-43 talks about electrical lead as quoted here, " a plurality of conductors (52, 54) all braided together and extending between proximal and distal ends (56, 58), respectively, and co-extruded with flexible resilient insulation material (60)”). 
In another embodiment, Chitre teaches where the tube is extruded (Col 6, lines 6-10) onto the at least one electrical lead (52A) to from the at least one electrical lead embedded inside the wall (60B) (See Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to extrude one electrical lead as taught by Chitre on West and Wrublewski’s sheath as in claim 1 to have one electrical lead embedded inside the wall of the sheath extruded for the purpose of manufacturing unipolar sheath (Col 1, lines 59-67 and Col 2, lines 1-3). Using only one electrical lead is an obvious design choice for the skilled person in the art.

4 is rejected under 35 U.S.C. 103 as being unpatentable over West (US005364395A) in view of Wrublewski (US6193715 B1) and Johnson (US 20070250055 A1).
Regarding claim 4, West and Wrublewski as discussed in claim 1 discloses all the limitations of the sheath as in claim 1, but does not teach where a distal portion of the sheath is flexible in a semi-rigid fashion including the wall and the at least one electrical lead being bendable at the distal portion. However, Johnson teaches the sheath as in claim 1 where a distal portion of the sheath (112) is flexible in a semi-rigid fashion including the wall and the at least one electrical lead being bendable at the distal portion. (Para 0153, lines 6-7 talks about electrode and wire assembly may be mounted on or in a solid, flexible nonconductive tube (112) (sheath)).
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to have flexibility as taught by Johnson on West and Wrublewski’s sheath as in claim 1 to have sheath flexible in a semi-rigid fashion to permit the sheath to bend and /or be steered. (Para 0098).

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chitre (US 7174220 B1) in view of Johnson (US 20070250055 A1) and Bloom (US20150173825 A1).
Regarding claim 15, Chitre as discussed in claim 14 discloses all the limitations of the method as in claim 14. Chitre does not teaches further comprising connecting a member to a distal end of the sheath, where the member extends out of the distal end of the sheath. However, Johnson teaches further comprising connecting a member (120) to a distal end of the sheath (110), where the member (120) extends out of the distal end of the sheath (110) (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to extend out bipolar member as taught by Johnson using Chitre’s 
Chitre does not teach, and where one of the ends of the single electrode is electrically connected to a bipolar conductor of the member for bipolar coagulation. However, Bloom teaches and where one of the ends of the single electrode (148a) is electrically connected to a bipolar conductor (230) of the member (140) for bipolar coagulation. (Fig. 8, para 0027 (“Contact points (230) and (232) are electrically coupled with electrodes (148a) and (148b), respectively”). 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to extend out and electrically connect single electrode to bipolar conductor as taught by Bloom using Chitre’s method as in claim 14 to have one a member extend out of the distal end and a single electrode electrically connected to bipolar conductor for the purpose of having a bipolar coagulation (Para 0028).
Regarding claim 17, Chitre and Johnson as discussed in claim 16 discloses all the limitations of the method as in claim 16, but Chitre does not teaches further comprising connecting a member to a distal end of the sheath, where the member extends out of the distal end of the sheath. However, Johnson further teaches further comprising connecting a member (120) to a distal end of the sheath (110), where the member (120) extends out of the distal end of the sheath (110), (Fig. 3)
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to connect and extend out bipolar member as taught by Johnson using Chitre’s method as in claim 16 to have one a member connect and extend out of the distal end for the purpose of providing mechanism to connect a medical apparatus (Para 0055).
Chitre and Johnson does not teach and where first ones of the ends of the pair of electrodes are electrically connected to a pair of bipolar conductors of the member for bipolar coagulation. However, Bloom further teaches and where first ones of the ends of the pair of electrodes 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to use bipolar leads as taught by Bloom and Chitre’s method as in claim 16 to have a member connected to a distal end of the sheath for the purpose of bipolar coagulation (Para 0028).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Chitre (US 7174220 B1) in view of Johnson (US 20070250055 A1).
Regarding claim 16, Chitre as discussed in claim 13 discloses all the limitations of the method as in claim 13. Chitre does not teach where the embedding of the at least one electrode in the wall of the tube as the tube is being extruded comprise embedding a spaced pair of the electrodes along a length of the wall. However, Johnson teaches where the embedding of the at least one electrode in the wall of the tube as the tube is being extruded (Para 0060) comprise embedding (Para 0048) a spaced pair (102) of the electrodes along a length of the wall (112). (Fig. 1, Para 0048 states traces may be embedded, Para 0053 states may employ multiple traces (102) and Para 0060 states it is co-extruded).
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to extrude one electrical lead as taught by Johnson and Chitre’s method as in claim 13 to extruded embedded spaced pair of electrodes along a length of the wall for having multiple electrical conductive paths (Para 0053).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Chitre (US 7174220 B1) in view of Wrublewski (US6193715 B1), Johnson (US 20070250055 A1) and Bloom (US20150173825 A1).
Regarding claim 18, Chitre as discussed in claim 13 discloses all the limitations of the method as in claim 13, but Chitre does not teach further comprising connecting a member to a distal end of the sheath, where the member extends out of the distal end of the sheath. However, Johnson teaches further comprising connecting a member (120) to a distal end of the sheath (110), where the member (120) extends out of the distal end of the sheath (110) (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to extend out bipolar member as taught by Johnson using Chitre’s method as in claim 13 to have one a member extend out of the distal end for the purpose of providing mechanism to connect a medical apparatus (Para 0055).
Chitre does not teach electrically connecting a bipolar coagulation conductor on the member to one of the ends of the at least one electrode. However, Bloom teaches electrically connecting a bipolar coagulation conductor (230) on the member to one of the ends of the at least one electrode (148a) (Fig. 8, para 0027 (“Contact points 230 and 232 are electrically coupled with electrodes 148a and 148b, respectively”).
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to make connection as taught by Bloom using Chitre’s method as in claim 13 to electrically connect a bipolar coagulation conductor on the member to one of the ends of the at least one electrode, for the purpose of having a suitable electrical connection for bipolar coagulation (Para 0028).
Chitre does not teach and inserting a debrider blade through the sheath, where a distal end of the debrider blade is located in a seat of the member. However, Wrublewski teaches and 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the application to insert debrider blade as taught by Wrublewski using Chitre’s method as in claim 13 to have a distal end of the debrider blade located in a seat of the member for the purpose of providing a tissue cutting device in bipolar electrosurgical device (Col 2, lines 49-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
St Jude Medical Cardiology Div [US] (WO 2015/116692 A1, August 2015) teaches Catheter Shaft with electrically-conductive traces.
Kroeber Thomas [DE] ET AL (US 2015/351826 A1, December 2015) teaches Bipolar resectoscope.
Gerald Suh (US 2018/0116711 A1, May 2018) teaches Electrosurgical device.
Palmer Allen (US009078664 B2, July 2015) teaches Bipolar Surgical Instrument with Two Half Tube Electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUN S VACHHANI whose telephone number is (571)272-0760.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUN S VACHHANI/Examiner, Art Unit 4184         
/JOSEPH A STOKLOSA/               Supervisory Patent Examiner, Art Unit 3794